Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of Applicant’s Preliminary Amendment dated August 20, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer ring of the ball type rolling bearing produced in two distinct portions (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 5, line 28, “and” (first occurrence) should be changed to -- an --.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Claim 7 recites that the outer ring of the ball type rolling bearing produced in two distinct portions. There is no antecedent basis in the specification for this limitation. Note that there is antecedent basis in the specification for the inner ring of the ball type rolling bearing produced in two distinct portions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note that in claim 1, “retaining means … to retain a fan blade root”; “coupling means … for the transmission of a torque”; “coupling means” (line 14) and “means for locking the pitch setting transmission ring on the block” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-11 are objected to because of the following informalities: Appropriate correction is required.
In claims 2-11, line 1, “pivot” should be changed to -- blade pivot --.
In claims 7 and 8, the last line, “pivot” should be changed to -- blade pivot --.
In claim 9, last line 2, “pivot” should be changed to -- blade pivot --.
In claim 11, lines 3 and 6, “pivot” should be changed to -- blade pivot --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 9; claim 3, line 1; claim 4, line 3; claim 7, line 2; and claim 11, line 3, the use of “type” to refer to the ball rolling bearing, as in ball “type” rolling bearing, is indefinite. Note that the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, as this is considered to be an approximation. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See also MPEP 2173.05(b)(III)E.
In claim 2, line 3, “a fan hub” is unclear, as this appears to the same element as the turbomachine fan hub recited in claim 1, lines 1-2.  
In claim 2, line 3, “the inner” is inaccurate in the case that this refers to the inner ring of the ball type rolling bearing.
In claim 3, line 2, “intended” is indefinite in that it is unclear if this is a positive recitation, or not. It is suggested that “intended” be deleted, in order to overcome this rejection.
In claim 3, line 3, “the inner and outer rings” is unclear if this refers to the ball type rolling bearing, or the rolling bearing.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 640,852 is cited to show a variable pitch propeller having a ball bearing 5 and a roller bearing 9.
Violette is cited to show a variable pitch propeller having plural bearing assemblies in the form of rolling bearings 39, 64.
Austin is cited to show a variable pitch propeller having a ball bearing 15 with an adjacent clamping nut 16 threaded to a stub 11, which clamps an inner ring of the ball bearing.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 of the present application is directed to an unobvious improvement over U.S. Patent 5,015,150 to Rohra.
 Rohra is the closest art of record, and discloses a blade pivot of adjustable orientation for a turbomachine fan hub 2 substantially as claimed, comprising: a block 3, 5 having retaining means 12 at an outer radial end configured to retain a root of a fan blade 1 and coupling means 4 in the form of toothing at an inner radial end, for the transmission of a torque; a rolling bearing (the upper portion of 17) for taking up centrifugal forces having an unnumbered upper inner ring mounted in transverse support against an outer radial portion of the block; a rolling bearing (the lower portion of 17) for taking up transverse forces having an unnumbered lower inner ring mounted in transverse support against an inner radial portion of the block; a pitch setting transmission ring 20 positioned inside the inner radial end of the block and equipped with coupling means (the toothing of 20) cooperating with the coupling means 4 of the block. 

The improvement comprises the combination of features of the uppermost bearing being a ball bearing, with a clamping nut screwed onto an external thread of the block in order clamp the inner ring of the ball type rolling bearing for taking up centrifugal forces on the block, and means for locking the pitch setting transmission ring on the block.

Attempting to modify Rohra to have the uppermost bearing as a ball bearing would not be  possible, as the bearing 17 is a double-row tapered bearing, having upper and lower roller bearings, and this attempted modification would destroy the operability of the double-row tapered bearing. Although a clamping nut screwed onto a stud to clamp an inner ring of a ball bearing is known in the prior art (note cited GB 640,852), attempting to modify Rohra to have a clamping nut screwed onto an external thread of the block in order clamp the inner ring of a ball type rolling bearing would not be possible and would defeat the purpose of the clamping nut, as this would require the clamping nut to be on the interior of the double-row tapered bearing, with the clamping nut being inaccessible. Additionally, Rorha does not disclose means for locking the pitch setting transmission ring on the block, because the toothing already performs this function. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745